Case 1:19-cv-00145-ER Document 28 Filed 02/06/19 Page 1 of 4

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED.
‘BOC#
UNITED STATES DISTRICT COURT - DATE FILED: 2707 Z51T ~
SOUTHERN DISTRICT OF NEW YORK “a
x
TROIKA MEDIA GROUP, INC., TROIKA-MISSION :
HOLDINGS, INC., MISSIONCULTURE LLC, and: Index No.: 1:19-cv-00145-ER
MISSION MEDIA USA INC., :
Plaintiffs, .
ORDER TO SHOW CAUSE

CONTEMPT AND MOTION TO
NICOLA STEPHENSON, JAMES STEPHENSON * BROADEN INJUNCTIVE RELIEF
and ALLMAC LLC,

Defendants. :
x

 

UPON the declaration of Chris Broderick, dated February 5, 2019 (the “Broderick
Declaration”), and the exhibits attached thereto; the declaration of Dean R. Nicyper, dated
February 5, 2019; Plaintiffs’ Memorandum of Law in Support of Plaintiffs’ Order to Show
Cause, dated February 5, 2019; Plaintiffs’ Complaint, dated January 7, 2019; the Temporary
Restraining Order issued by the Court on January 7, 2019; Plaintiffs’. papers filed on January 7,
2019 in support of their application for a Temporary Restraining Order and Preliminary
Injunction; the Order to Show Cause issued by this Court on January 29, 2019; Plaintiffs’ papers
filed in support of the January 29, 2019 Order to Show Cause; and all proceedings had herein
with regard to this litigation and this matter, it is hereby:

ORDERED that Defendant Nicola Stephenson shall show cause before this Court, Room
619, of the United States District Court, Southern District of New York, at the Courthouse, 40
Foley Square, New York, New York, on the 11th day of February, 2019 at 2:00 o’clock p.m., or
as soon thereafter as counsel can be heard, why an order should not be issued, pursuant to 18
U.S.C § 401 and Local Civil Rule 83.6, finding Defendant Nicola Stephenson in contempt of this

Court’s January 7, 2019 Temporary Restraining Order (the “January 7 TRO”), and awarding

 

 
Case 1:19-cv-00145-ER Document 28 Filed 02/06/19 Page 2 of 4

sanctions, attorneys’ fees, and costs to Plaintiffs, based on Nicola Stephenson’s violation of
Items (3) and (4) of the January 7 TRO, respectively prohibiting her from “further
communications with MM’s or TMG’s employees or clients in a manner inconsistent with the
Stephenson Defendants’ obligations under the EPA [Equity Purchase Agreement], GPA
[Goodwill Purchase Agreement], and their respective Employment Agreements...;” and
prohibiting her from “further communicating with ... MM’s employees, or MM’s or TMG’s
clients in a manner that disrupts or interferes with Plaintiffs’ business”;

AND IT IS FURTHER ORDERED that Defendants Nicola Stephenson and James
Stephenson (collectively, the “Stephenson Defendants”) shall show cause before this Court,
Room 619, of the United States District Court, Southern District of New York, at the Courthouse,
40 Foley Square, New York, New York, on the 11th day of February, 2019 at 2:00 o’clock p.m.,
or as soon thereafter as counsel can be heard, why an order should not be issued against the
Stephenson Defendants enlarging the injunctions contained in the January 7 TRO so that they
include not only the injunctions listed in items (1) through (7) of the January 7 TRO, and items (8)
through (10) of the January 29, 2019 Order to Show Cause, but also now include the following
further injunctions: (11) enjoining the Stephenson Defendants, who are no longer employees of,
or associated with, TMG or any of the MM companies, from holding themselves out to clients or
potential clients as if they were still employed by, or associated with, any of the TMG or MM
companies; (12) enjoining the Stephenson Defendants, who are no longer employees of, or
associated with, TMG or any of the MM companies, from communicating with TMG’s and
MM’’s investors and shareholders; (13) enjoining the Stephenson Defendants, who are no longer
employees of, or associated with, TMG or any of the MM companies, from communicating with

any third party in such a way as to harm TMG or MM or negatively affect their business; and (14)

 

   
Case 1:19-cv-00145-ER Document 28 Filed 02/06/19 Page 3 of 4

ordering the Stephenson Defendants to produce, on an expedited basis, boo

one hand, and any employee of TMG, MM, or any of their affiliated companies on the other

(a) All communications between Nicola Stephenson and/or James Stephenson on the

hand, dated on or after January 4, 2019;

(b) All communications between Nicola Stephenson and/or James Stephenson on the
one hand, and any client of TMG, MM, or any of their affiliated companies on the other hand,
dated on or after January 4, 2019;

(c) All communications between Nicola Stephenson and/or James Stephenson on the
one hand, and any shareholder or investor of TMG, MM, or any of their affiliated companies on
the other hand, dated on or after January 4, 2019;

(d) All communications between Nicola Stephenson and/or James Stephenson on the
one hand and Oliver Shah on the other hand, dated on or after January 4, 2019;

(e) All communications between Nicola Stephenson and/or James Stephenson on the
one hand, and Simon Bentley and/or Mike Stubbs on the other hand, concerning the Stephenson
Defendants’ plan to “put Mission’s UK division into administration to try to take control,” as
reported in Exhibit 5 to the Broderick Declaration.

AND ITISE HER ORDERED that,stifficient reason having beg

      
    

  
 

the individualStephenson Defendants (in-4ddition to their counsel) ar.

 

AND IT IS FURTHER ORDERED that, pursuant to Rule 5 of the Federal Rules of
Civil Procedure, service of a copy of this order and the papers upon which it is granted shall be

made on the Stephenson Defendants by email to their counsel David D. Holahan at Tannenbaum

      

Go

 
Case 1:19-cv-00145-ER Document 28 Filed 02/06/19 Page 4 of 4

Helpern Syracuse & Hirschtritt LLP on or before February a 2019, which shall be deemed
good and sufficient service and notice thereof;

AND IT IS FURTHER ORDERED that, pursuant to Rule 5 of the Federal Rules of
Civil Procedure, service of a copy of this order and the papers upon which it is granted shall be
made on AllMac by email to their counsel Timothy H. Wolf at Mintz & Gold LLP on or before
February A019, which shall be deemed good and sufficient service and notice thereof;

AND IT IS FURTHER ORDERED, that papers opposing this motion, if any, shall be
served by email to Plaintiffs’ counsel, Dean R. Nicyper, Withers Bergman LLP, 430 Park
Avenue, New York, New York, 10022, on February 8, 2019, and that Plaintiffs’ reply, if any,

shall be made orally, during the hearing, on February 11, 2019.

Dated: New York, New York
February &, 2019

(2.

United States District Judge
Edgardo Ramos

 
